Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated July 2, 2019 has been entered and considered.  Claims 1-20 are cancelled.  Claims 21-37 are newly added and pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 24-28, 30, 32, 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houser, US 2009/0036914.
Regarding claim 21, Houser discloses an ultrasonic surgical instrument (1100, see embodiments in Figs. 20-22, 25), comprising: 
 a housing (1102, Fig. 20), 
a waveguide (1104) extending distally from the housing and defining a blade (1118) at a distal end thereof and a lumen extending through a portion of the blade (lumen in 1118, see Fig. 22, para [0124]), 
an inflow conduit (1130) disposed in communication with the lumen, the inflow conduit configured to supply fluid to the lumen (para [0124]), and 
a return conduit (1132) disposed in communication with the lumen, the return conduit configured to receive fluid from the lumen (para [0124]); and 
a transducer (14, Fig. 1) engaged to the housing, the transducer coupled to the waveguide and configured to produce ultrasonic energy for transmission along the waveguide to the blade (para [0052]); and
a cooling module (Figs. 20-21, para [0125]), including: 
a pump assembly (64) operably coupled to the inflow and return conduits, the pump assembly including a fluid reservoir (fluid 304 contained in either regulator 65 or pump area 64, para [0124]) and a pump (64, Fig. 20) configured to pump fluid through the inflow conduit, into the lumen, and back through the return conduit for cooling the blade (para [0125], Figs. 20-21), 
at least one sensor (65, 330, Fig. 20, paras [0125] and [0134]) configured to sense at least one of a property of the fluid pumped into the inflow conduit or a property of the fluid returned from the return conduit 
a controller (67) configured to control the pump assembly according to the at least one sensed property (para [0125]).
Regarding claim 24, Houser discloses the surgical system according to claim 21, wherein the at least one sensor is configured to sense a temperature of the fluid returned from the return conduit (paras [0125] and [0134]; temperature feedback signal 332).
Regarding claim 25, Houser discloses the surgical system according to claim 24, wherein the controller (67) is configured to determine whether the blade has been cooled below a threshold temperature based upon the temperature of the fluid returned from the return conduit and to turn the pump assembly off when the blade is determined to have been cooled below the threshold temperature (paras [0125] and [0134]; temperature feedback signal 332).
Regarding claim 26, Houser discloses the surgical system according to claim 24, wherein the at least one sensor is further configured to sense a temperature of the fluid pumped into the inflow conduit (paras [0125] and [0134]; temperature feedback signal 332), wherein the controller (67) is configured to determine a differential between the temperature of the fluid pumped into the inflow conduit and the temperature of the fluid returned from the return conduit and to turn the pump assembly off when the differential is below a threshold differential (paras [0125] and [0134]; temperature feedback signal 332).
Regarding claim 27, Houser discloses the surgical system according to claim 21, wherein the at least one of the property of the fluid pumped into the inflow conduit or the property of the fluid returned from the return conduit indicates whether an error exists (Fig. 25, para [0134]; 332 temperature feedback look and temperature regulator 65 are capable of determining whether there is an error).
Regarding claim 28, Houser discloses the surgical system according to claim 27, wherein the at least one sensor is configured to sense at least one of a rate of flow of the fluid returned from the return conduit or a rate of flow of the fluid pumped into the inflow conduit (Fig. 25, para [0134]), and wherein the controller is configured to determine whether an error exists based upon the at least one rate of flow (Fig. 25, para [0134]; controller 67 and temperature feedback regulator 65 are capable of determining whether an error exists in flow rate between inflow and return flow since they can sense rate of flow and temperature).
Regarding claim 30, Houser discloses the surgical system according to claim 21, wherein the pump assembly includes a pull pump (64) configured to pull fluid through the return conduit, the lumen, and the inflow conduit (paras [0124] and [0125, Fig. 20).
Regarding claim 32, Houser discloses the surgical system according to claim 21, further including a movable handle (1102, Fig. 20, trigger 1114), a jaw member (1106) positioned adjacent the blade, and an outer tube (1104) extending distally from the housing and including the waveguide extending therethrough (Fig. 21), the outer tube operably coupling the jaw member and the movable handle such that actuation of the movable handle moves the jaw member relative to the blade from an open position to a clamping position (paras [0123]-[0124]).
Regarding claim 33, Houser the surgical instrument according to claim 21, further comprising a generator (12, Fig. 20) engaged to the housing, the generator configured to drive the transducer (para [0124]).

Claims 21, 25-28, 30-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoddard et al, US 2015/0073457 A1 (“Stoddard”).
Regarding claim 21, Stoddard discloses an ultrasonic surgical instrument (110) (see embodiment in Figs. 6-11), comprising: 
a housing (112); 
a waveguide (130) extending distally from the housing and defining a blade (132) at a distal end thereof (Fig. 7) and a lumen extending through a portion of the blade (lumen/blade conduit 184, Fig. 7, para [0052]); 
an inflow conduit (182, Fig. 7, para [0052]) disposed in communication with the lumen (184), the inflow conduit configured to supply fluid to the lumen (Fig. 7, para [0052]);
a return conduit (186, Fig. 7, para [0052]) disposed in communication with the lumen, the return conduit configured to receive fluid from the lumen (Fig. 7, para [0052]); 
a transducer (20, transducer and generator assembly TAG, Fig. 1, para [0034]; para [0051]; Fig. 1 contains same elements as Figs. 6-7 in terms of TAG) engaged to the housing, the transducer coupled to the waveguide and configured to produce ultrasonic energy for transmission along the waveguide to the blade (para [0034]); and
a cooling module (180, para [0054]), including: a pump assembly (192) operably coupled to the inflow and return conduits, the pump assembly a fluid reservoir (88, Fig. 1; 188, Fig. 6) and a pump (192, Fig. 6, para [0054]) and configured to pump fluid through the inflow conduit, into the lumen, and back through the return conduit for cooling the blade (para [0054]), at least one sensor (194a-d, para [0054]) configured to sense at least one of a property of the fluid pumped into the inflow conduit or a property of the fluid returned from the return conduit (para [0054]), and a controller (190) configured to control the pump assembly according to the at least one sensed property (para [0054]).
Regarding claim 24, Stoddard discloses the surgical system according to claim s1, wherein the at least one sensor (194a-e) is configured to sense a temperature of the fluid returned from the return conduit (para [0054]).
Regarding claim 25, Stoddard discloses the surgical system according to claim 24, wherein the controller (190) is configured to determine whether the blade has been cooled below a threshold temperature based upon the temperature of the fluid returned from the return conduit and to turn the pump assembly off when the blade is determined to have been cooled below the threshold temperature (see para [0054]; control 190 can include same features as control 90, see paras [0047]-[0049]; threshold temperature determination). 
Regarding claim 26, Stoddard discloses the surgical system according to claim 24, wherein the at least one sensor is further configured to sense a temperature of the fluid pumped into the inflow conduit (194a-d, para [0054]), wherein the controller is configured to determine a differential between the temperature of the fluid pumped into 
Regarding claim 27, Stoddard discloses the surgical system according to claim 21, wherein the at least one of the property of the fluid pumped into the inflow conduit or the property of the fluid returned from the return conduit indicates whether an error exists (see para [0054]; control 190 can include same features as control 90, see paras [0047]-[0049]).
Regarding claim 28, Stoddard discloses the surgical system according to claim 27, wherein the at least one sensor (194a-e) is configured to sense at least one of a rate of flow of the fluid returned from the return conduit or a rate of flow of the fluid pumped into the inflow conduit, and wherein the controller is configured to determine whether an error exists based upon the at least one rate of flow (see para [0054]; control 190 can include same features as control 90, see paras [0047]-[0049]).
Regarding claim 30, Stoddard discloses the surgical system according to claim 21, wherein the pump assembly includes a pull pump (192) configured to pull fluid through the return conduit, the lumen, and the inflow conduit (see para [0054]).
Regarding claim 31, Stoddard discloses the surgical system according to claim 1, wherein the ultrasonic surgical instrument further includes an indicator (one of sensors 19a-e), and wherein the controller is configured to activate the indicator during blade cooling (additional sensors 194a-d, or 94a-d can indicate a state, parameter or condition such as when fluid is circulating, paras [0045] and [0047]).
Regarding claim 32, Stoddard discloses the surgical system according to claim 21, further including a movable handle (trigger, see Fig. 6), a jaw member (jaw in Fig. 6) positioned adjacent the blade, and an outer tube (Fig. 6) extending distally from the housing and including the waveguide extending therethrough (Fig. 6), the outer tube operably coupling the jaw member and the movable handle such that actuation of the movable handle moves the jaw member relative to the blade from an open position to a clamping position (Fig. 6).
Regarding claim 33, Stoddard the surgical instrument according to claim 21, further comprising a generator (TAG assembly, para [0034]) engaged to the housing, the generator configured to drive the transducer (para [0034]; para [0051]; assembly in Fig. 1 contains similar elements to Figs. 6, 7, in terms of TAG).
Regarding claim 34, Stoddard discloses the surgical instrument according to claim 33, wherein the transducer and generator together define a transducer and generator assembly (TAG assembly, Fig. 1, para [0034]) that is releasably engaged to the housing (releasably secured to central body 28 of handle 12/112, para [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Houser and/or Stoddard in view of Beaupre, US 5,938,633 (“Beaupre”)
Regarding claims 22-23, Houser and Stoddard both teach the surgical instrument according to claim 21, but are silent as to wherein the cooling module is releasably engagable with both the housing and the transducer, or wherein the cooling module and transducer are together releasably engagable with the housing.
However, Beaupre, in the same field of art, namely ultrasonic surgical instruments (col. 1, lines 48-60) teaches an instrument (10, Figs. 1-2, col. 2, line 65 to col. 3, line 15) having a housing (80), a waveguide (88) defining a blade at a distal end (distal end of end effector, col. 3, lines 15-25), a transducer (82) engaged to the housing and configured to produce ultrasonic energy for transmission along the waveguide to the blade (col. 3, lines 50-65), and a cooling module to supply fluid to the housing (cable with ducts/vents  for fluid 32, which is attached to main console 30, Fig. 1, col. 4, lines 49-55).  Beaupre further teaches that the cooling module is releasably engagable with both the housing and the transducer (Fig. 2, 32 separated from 80, col. 4, lines 30-45), or wherein the cooling module and transducer are together releasably engagable with the housing (portion of transducer at 50 and cable can be detached, Fig. 2, col. 4, lines 30-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cooling module and/or transducer of Houser and/or Stoddard releasably engaged to the housing as taught by Beaupre in order to provide the stated advantages of allowing disposal of the instrument, .

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Houser in view of Beaupre.
Regarding claims 34-35, Houser teaches the surgical instrument according to claim 33, but is silent as to wherein the transducer and generator together define a transducer and generator assembly that is releasably engaged to the housing; or wherein the cooling module and the transducer and generator assembly are together releasably engagable with the housing.
However, Beaupre, in the same field of art, namely ultrasonic surgical instruments (col. 1, lines 48-60) teaches an instrument (10, Figs. 1-2, col. 2, line 65 to col. 3, line 15) having a housing (80), a waveguide (88) defining a blade at a distal end (distal end of end effector, col. 3, lines 15-25), a transducer (82) engaged to the housing and configured to produce ultrasonic energy for transmission along the waveguide to the blade (col. 3, lines 50-65), and a cooling module to supply fluid to the housing (cable with ducts/vents  for fluid 32, which is attached to main console 30, Fig. 1, col. 4, lines 49-55).  Beaupre further teaches the transducer and generator together define a transducer and generator assembly that is releasably engaged to the housing (Fig. 2, portion of transducer at 50 and generator 30 separated from 80, col. 4, lines 30-45); or wherein the cooling module and the transducer and generator assembly are together releasably engagable with the housing (Fig. 2, 32 and 30 are separated from 80, col. 4, lines 30-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cooling module and/or transducer/generator assembly of Houser releasably engaged to the housing as taught by Beaupre in order to provide the stated advantages of allowing disposal of the instrument, sterilization so that they may be reused, refurbished or recycled (see Beaupre, col. 1, lines 48-65).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Stoddard in view of Beaupre.
Regarding claim 35, Stoddard teaches the surgical instrument according to claim 34, but are silent as to wherein the cooling module and the transducer and generator assembly are together releasably engagable with the housing.
However, Beaupre, in the same field of art, namely ultrasonic surgical instruments (col. 1, lines 48-60) teaches an instrument (10, Figs. 1-2, col. 2, line 65 to col. 3, line 15) having a housing (80), a waveguide (88) defining a blade at a distal end (distal end of end effector, col. 3, lines 15-25), a transducer (82) engaged to the housing and configured to produce ultrasonic energy for transmission along the waveguide to the blade (col. 3, lines 50-65), and a cooling module to supply fluid to the housing (cable with ducts/vents  for fluid 32, which is attached to main console 30, Fig. 1, col. 4, lines 49-55).  Beaupre further teaches that the cooling module and the transducer and generator assembly are together releasably engagable with the housing (portion of transducer at 50 and cable 32 with unit 30 can be detached from 80, Fig. 2, col. 4, lines 30-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cooling module and/or transducer of Stoddard releasably engaged to the housing as taught by Beaupre in order to provide the stated advantages of allowing disposal of the instrument, sterilization so that they may be reused, refurbished or recycled (see Beaupre, col. 1, lines 48-65).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Houser and/or Stoddard in view of Larson et al, US 2014/0276740 A1 (“Larson”).
Regarding claim 29, Houser and Stoddoard both teach the surgical instrument according to claim 27, but are silent as to wherein the at least one sensor is configured to sense gas bubbles in the fluid returned from the return conduit or gas bubbles in the fluid pumped into the inflow conduit, and wherein the controller is configured to determine whether an error exists based upon the presence of gas bubbles.
However, Larson, in the same field of art teaches, a surgical system (1000, Figs. 1-8) having a surgical instrument (medical device, not shown, para [0047]) having a cooling lumen (para [0047]), a cooling module (400) having a pump assembly (600) configured to pump a cooling fluid for cooling the blade, and at least one sensor (indicators 309b) configured to sense at least one of a property of the fluid (para [0036]), and a controller (pump controller, Fig. 8) configured to control the pump assembly according to the at least one sensed property (para [0044]).  Larson further teaches wherein the at least one sensor is configured to sense gas bubbles in the fluid returned from the return conduit or gas bubbles in the fluid pumped into the inflow conduit (bubble indicators, see para [0035]), and wherein the controller is configured to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sensor/system of Stoddard or Houser with the capability of sensing gas bubbles and where the controller is configured to determine whether an error exists based upon the presence of gas bubbles as taught by Larson in order to provide the advantages of removing any gas or vapor to prevent disruption to the fluid flow and ensure proper cooling of the medical instrument to prevent overheating and/or damage to the patient and/or instrument (Larson, para [0035]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Houser in view of Stoddard.
Regarding claim 31, Houser discloses the surgical system according to claim 21, but is silent as to wherein the ultrasonic surgical instrument further includes an indicator, and wherein the controller is configured to activate the indicator during blade cooling.  
However, Stoddard, in the same field of art teaches a surgical system (see embodiment in Figs. 6-11), comprising: an ultrasonic surgical instrument (110), including: a waveguide (130) defining a blade (132) at a distal end thereof (Fig. 7) and a lumen extending through a portion of the blade (lumen/blade conduit 184, Fig. 7, para [0052]), an inflow conduit (182, Fig. 7, para [0052]) disposed in communication with the lumen (184), the inflow conduit configured to supply fluid to the lumen (Fig. 7, para [0052]), and a return conduit (186, Fig. 7, para [0052]) disposed in communication with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the system of Houser with the indicator as taught by Stoddard in order to provide the advantages of sensing the conditions of the system and providing feedback to control the activation/deactivation of the cooling system and energy system to prevent overheating and/or damage to the patient (Stoddard, para [0047]).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Stoddard.
Regarding claim 36, Stoddard the surgical instrument according to claim 21, but is silent as to wherein the return conduit is coaxially disposed about the inflow conduit 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the conduits of Stoddard in the alternative arrangement as shown in Fig. 9 since it would involve substitution of one known type of blade cooling system for another known type of blade cooling system and lead to predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,342,566. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale .

Claims 21, 24-33, 36, 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,456,156 in view of Stoddard, US 2015/0073457 A1.  The claims of the ‘156 Patent substantially include all the limitations as in the instant claims 21, 24-33, 36 and 37 except for a transducer and a fluid reservoir. 
However, as shown by Stoddard, a transducer coupled to the waveguide and also a reservoir to hold the cooling fluid is known in the prior art and it would have been obvious to use the device of the ‘156 Patent with a transducer and a fluid reservoir in order to operate and apply energy to the waveguide/blade and also to hold the fluid used for cooling the instrument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771